DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed12/01/2021.

	Claims 1-14 and 16-19 previously presented. 

Claims 12-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2021.

Claims 1-11 and 19 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to withdrawn Claim
Claims 12-14 and 16-18 are objected to because the claims are withdrawn claims, and only the identifier of the claims are recited without reciting the text of the claims by the claims filed 12/01/2021.  According to MPEP 714, the text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings. Any claim presented in clean version will constitute an assertion that it has not been changed relative to the immediate prior version except to omit markings that may have been present in the immediate prior version of the claims. A claim being canceled must be indicated as "canceled;" The text of the claim must not be presented. Providing an instruction to cancel is optional. Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims. When applicant submits the text of canceled or not-entered claims in the amendment, the Office may accept such an amendment, if the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment to reduce the processing time. For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled). In order to advance the prosecution, the examiner will not send non-responsive response, and objected to the claims instead. Appropriate correction is required accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claims 1-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the excipients" in step “c” of the claimed method.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gajjar et al. (US 2018/0177735) and Fu et al. (2005/0013857), both references are previously cited on PTO 892.

Applicant Claims 
Claim 1 is directed to a dry process for preparing a solid pharmaceutical dosage form of vitamin K1 comprising:
a.	blending vitamin K1 with a first diluent under a first set of pre-determined conditions to obtain a first mixture;
b.	contacting the first mixture with a second diluent under a second set of pre-determined conditions to obtain a second mixture;
c.	mixing the second mixture with the excipients selected from the group consisting of disintegrant, lubricant and glidant under a third set of pre-determined conditions to obtain 
d.	compressing or encapsulating the third mixture to obtain the solid pharmaceutical dosage  form of vitamin K1.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gajjar teaches process for preparing stable pharmaceutical composition of phytonadione (vitamin K1) using acceptable excipients (abstract). The process comprising the step of preparing a dispersion of vitamin K1 with one or more excipients selected from diluents, binders, e.g. cellulose derivatives, disintegrants, e.g. crospovidone, glidants, e.g. silicon dioxide, lubricants, e.g. magnesium stearate, and mixtures thereof. The ratio of excipients to vitamin K1 of 1:3 to 1:0.01 (¶¶ 0022-0025, 0027-0032). The diluents includes lactose monohydrate and microcrystalline cellulose (MCC) (¶ 0029). The mixture is dried and sieved into powder or granules that are compacted into a dosage form, e.g. tablet, or filled into a capsule (¶¶ 0024, 0034, 0037). The excipients are in the form of powder (¶ 0024).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Gajjar teaches mixture of one or more excipients, diluents, disintegrants, etc., the reference does not explicitly teach two diluents or the conditions of the process as claimed by claim 1.
	Fu teaches granules that are compressed for making tablets that have good hardness with low brittleness (abstract). Fu teaches method for making the tablet comprising combining a porous plastic substance, a water penetration enhancer and 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce composition comprising vitamin K1 comprising the step of mixing vitamin K1 with mixture of 
Regarding the mixing vitamin K1 with first diluent and second diluent as claimed by claim 1, Fu teaches separately mixing the drug with one diluent, then mixing with the second diluent and excipients. Applicants failed to show unexpected results obtained from mixing vitamin K1 with first diluent, and mixing a second diluent. It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from adding the diluents separately versus adding both together to vitamin K1.  
Regarding predetermined conditions as claimed by claim 2, they are suggested by Fu that teaches mixing at 200 rpm for 3 minutes at room temperature, i.e. between 15 and 30 oC. Regarding the time of mixing, one having ordinary skill in the art would have determined the time required for mixing based on the desired properties of the 
Regarding the ratio of vitamin K1 to the first diluent as claimed by claim 3, Gajjar teaches 1:3 to 1:0.01 that embrace the claimed 1:1 ratio.
Regarding the diluents claimed by claims 4-6, Fu teaches lactose monohydrate and MCC.
Regarding the particle size of lactose monohydrate as claimed by claim 7, Gajjar teaches powder lactose monohydrate. Applicants failed to show unexpected results obtained from the claimed particle sizes. Further, one having ordinary skill in the art would have determined the particle size of lactose monohydrate based on the desired final product. 
Regarding the sieve sizes as claimed by claims 8 and 9 of 16-40, Fu teaches 20-60 that overlaps with the claimed sieving number.
Regarding solvent free condition as claimed by claim 10, Fu teaches solvent free condition.
Regarding the excipients claimed by claim 11, all taught by Gajjar.
Regarding claim 19, the process taught by combination of the cited references teaches all the steps and the elements as instantly claimed, and it is expected to provide the same compound as claimed by claim 19, absent evidence to the contrary. It has been decided by the court that a stereoisomer is not patentable over its known racemic mixture unless it possesses unexpected properties not possessed by the racemic mixture. In re Anthony, 162 USPQ 594, 596 (1969) and In re Adamson, 125 USPQ 233, 234 (1960). It is known that a novel useful compound, which is isomeric to with a compound of the prior art, is unpatentable unless it possesses some unobvious   In re Norris 9CCPA 1950) 179 F 2d 970, 84 USPQ 458; In re Finley (CCPA 1949) 174 F 2d 130 and 135, 81 USPQ 383 and 387.
Regarding the claimed amounts and ratios and conditions above, they are either overlap with these taught by the prior art, or close enough to those taught by the prior art. Therefore, the amounts and corresponding ratio overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Claim Rejections — 35 U.S.C. 112 
Applicants argue that claim 1 has been amended to delete the term “other’ in claim 1 for more clarity of the claim language. 

However, the there is still no antecedent basis for “the excipients” in the claim. The examiner suggests to amend the claim to recite “…with excipients selected from…”

Claim Rejections — 35 USC § 103
Gajjar et al. 
Applicants argue that Gajjar discloses a process of preparing a stable pharmaceutical composition of phytonadione comprising: (a) preparing a dispersion of phytonadione in a pharmaceutically acceptable binder; (b) mixing or spraying the dispersion with one or more pharmaceutically acceptable excipients to form the stable pharmaceutical composition; and (c) formulating the stable pharmaceutical composition obtained from step (b) into a pharmaceutically administrable dosage form. The process is claimed to be a wet process i.e. the liquid phytonadione is dispersed in the binder solution (i.e. liquid vehicle) prepared using water. In contrast, the inventive step of the present invention is dry processing of vitamin K1 i.e. mixing the liquid phytonadione directly (without involving any vehicle in liquid form) with certain quantities of first diluent and then diluting the first with second diluent. The composition (i.e. a direct mixing of vitamin K1 with first diluent (Microcrystalline cellulose) and second diluent (lactose monohydrate) without involving any solvents or granulation process) and by determined processing steps at certain ratios/quantities to get uniform non squeezy tablets on compression i.e. the addition of liquid phytonadione directly to the first diluent at certain ratios 1:1 to 1:200 and mixing. After that, diluting the first diluent with second diluent and mixing and then processing with disintegrant and lubricants for free flowing uniform blend for compression or encapsulation.

 In response to this argument, it is noted that applicant’ arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation of “dry process” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The claimed steps (a) through (d) do not recite dry process and it is not claimed. Claim 1 does not recite what are the diluents or excipients and in which consistency are added. The solid formulation is obtained after compression or encapsulation. Further, solid formulation does not mean it is dry. Further, the expression “comprising” of the claims’ language permits the presence of additional steps and ingredients, e.g. solvent and granulation of the product.   



In response to this argument, it is argued Gajjar teaches at paragraph [0049] drying step that would eventually remove any water or solvent used during the process of making. The ultimate product the Gajjar achieved is a “solid pharmaceutical dosage form”, paragraph [0052], as applicants achieved. Further, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term comprising,' the terms containing' and mixture' are open-ended."). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). Furthermore, Applicant has not demonstrated that the incorporation of dicalcium phosphate and solvent, e.g. water, that then removed by drying would have detrimental effects if used in their formulation.

Applicants argue that the background of Gajjar discloses that Phytonadione (Vitamin K1) is a clear, yellow to amber, viscous liquid. Subsequently Gajjar also described [in paragraph 0023], the difficulties associated with preparation of tablet (a solid) dosage form of viscous liquid form of API (Vitamin K1). The preparation of physical mixture of liquid form of active pharmaceutical excipient with solid pharmaceutical excipients is not feasible as it does not give homogeneous distribution of phytonadione in tablet dosage form. The present invention overcomes the above drawbacks and prepares a solid and stable dosage form of Vitamin K 1 tablet by unique direct (dry) processing steps (i.e. without using any granulation technique, without any binders or any solvents to disperse the binder or phytonadione or without any drying process to remove the solvents from the preparations). The present invention also doesn’t use any binder component or any wet binder to get the mass after drying which improved flow and bioavailability in the composition.

In response to this argument, it is argued that the claimed process is not dry process because this limitation falls in the preamble of the claim. Further, the claims’ language does not exclude other steps or ingredients from the claimed process, e.g. 

Applicants argue that From the background as disclosed in Gajjar, it is clear that, just the dry/direct mixing of the vitamin K1 with other excipients and its final composition doesn’t yield a stable and uniform product. The Vitamin K1 is clear, yellow to amber, viscous liquid.

In response to this argument, it is argued that the method disclosed by the reference yields a stable composition for 6 month as shown by stability study done by Gajjar, paragraphs [0055]-[0059] of the reference. Regarding the uniform composition, the reference teaches clear composition, as applicants themselves admit. Having color or viscosity does not mean the composition is not uniform. The composition produced by the claimed method is substantially identical to the claimed method and product, and expected to have the same properties, e.g. uniformity, since materials and their properties are inseparable. Note that uniformity is not claimed.    

Fu et al. 
Applicants argue that Fu claims a placebo composition and process, in which a bucket list of actives are included and claimed. Whereas the description (in 0081) and claim 10 of Fu clearly mention that it’s for solid form active pharmaceutical ingredients which are present in crystalline, microcrystalline and amorphous nature, not for active pharmaceutical ingredients in Liquid form.

In response to this argument, it is argued that Fu teaches vit. K1 at paragraph [0123], however does not exemplify it. If Fu was to exemplify vit. K1, the reference may have been considered for anticipation. Fu is not relied upon for teaching the claimed vit. K1, rather it is relied upon for teaching the claimed two diluents and the claimed conditions of the process as claimed by claim 1. One cannot attack the references  In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163.

Applicants argue that, similar to Gajjar, Fu used the wet granulation technique to prepare the dosage form or formulation for the “n’” number of “x” actives in solid state not to the liquid state active. Fu has also mentioned in the detailed description and in Fig 1 — 4, that the product is obtained by granulation process either using component 3 or the granulated component 1 or 2. Also the component 3 is claimed to be binder component in all examples cited and it’s stated that the essentiality of all three primary components and its processing in yielding high plastic granules. Further, Fu clearly stated (in paragraphs 0075 and 0082 - 0084) that the binder (in liquid state) is potential candidate used for making the fast dissolution tablets by wet granulation process.

In response to this argument, applicant’s attention is directed to the expression “comprising” of the claims’ language that does not exclude wet granulation or any other steps or ingredients. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term comprising,' the terms containing' and mixture' are open-ended."). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). It is further noted that the broadly claimed excipients selected from disintegrants, glidant and lubricants embrace binders because the broad scope of these ingredients overlaps, e.g. starch claimed by applicants as disintegrant can also be used as a binder. See the article by Hartesi et al currently provided.  

Applicants argue that the present invention describes the RPM to achieve the drug dispersion in 

In response to this argument, it is argued that the presently claimed process steps and ingredients are taught by combination of the cited references. The claimed rpm and conditions are taught by Fu that teaches mixing at 200 rpm for 3 minutes at room temperature, i.e. between 15 and 30 oC. Regarding the time of mixing, one having ordinary skill in the art would have determined the time required for mixing based on the desired properties of the final product. The product of the prior art is expected to be uniform. Note uniformity is not claimed. The ultimate product achieved by combination of the cited references is a “solid pharmaceutical dosage form”, as applicants achieved.

Applicants argue that claim 19 pertains to the stability of stereoisomers. The composition prepared using dry processing (i.e. direct compression) has the tendency to protect the therapeutically active Vitamin K (trans phytonadione) within the range specified.

In response to this argument, the prior art achieved a stable vit. K1 that produced by the claimed process using the claimed ingredients. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./